DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office Action is in response to a communication filed on 03/02/2022, in which claims 1 – 14, 16 – 36, 38 - 44 are pending and presented for examination.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
 	Amended claim 1 recites: 
 	A method, comprising:
 	(a) positioning a first surface of a coverslip overlying a sample relative to an object plane of a microscope system, wherein the sample is on an opposite side of the coverslip from the first surface;
(b) projecting a two-dimensional pattern of light onto the first surface, wherein a focal plane of the two-dimensional pattern at a position of the surface is rotated by an angle f relative to the object plane;
(c) obtaining a two-dimensional image of the pattern of light reflected from the first surface using a detector comprising an imaging sensor oriented perpendicular to a direction of propagation of the reflected pattern of light at the sensor;
(d) analyzing the image to determine a best focus position for the pattern within the image; and
(e) determining a position of the sample relative to the object plane based on an offset of the best focus position from an expected position within the image.

The Office Action previously rejected claims 1 - 6, 8 - 10, 21 - 27, 29 - 32, and 43 were under 35 U.S.C. § 103(a) as allegedly being unpatentable over Arnz (U.S. Patent Application Publication No. 2011/0134308) in view of Angros (U.S. Patent Application Publication No. 2010/0073766). Claims 19, 20, and 44 were rejected under 35 U.S.C. § 103(a) as allegedly being unpatentable over Arnz in view of Angros and Kempe (U.S. Patent Application Publication No. 2010/0294749).

Examiner however agrees with Applicant’s assessment that the applied references, alone or in any combination, fail to disclose or suggest the features defined by Applicant’s claims. Therefore, all pending claims in this application are in condition for allowance. The assessment was based on Applicant’s arguments advanced in the latest communication as dated above.
Examiner concedes that, since further search of the prior art has produced no other references capable of sustaining the rejections as previously established, all pending claims are therefore patentable. 

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 6:30 am - 7:30 pm (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571)272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Berteau Joisil/
Examiner, Art Unit 2487
/Dave Czekaj/             Supervisory Patent Examiner, Art Unit 2487